Citation Nr: 0603677	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  97-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic herpes 
zoster to include shingles.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

3.  Entitlement to service connection for a chronic 
disability manifested by a rash claimed as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by nausea, irregular bowels, and other 
gastrointestinal symptoms claimed as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for a chronic 
disability manifested by weakness and respiratory symptoms 
claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for a chronic 
disability manifested by fatigue claimed as due to an 
undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1983 to October 
1987 and from August 1989 to October 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic herpes zoster to 
include shingles; a chronic acquired psychiatric disorder to 
include post-traumatic stress disorder (PTSD); a chronic 
disability manifested by a rash claimed as due to an 
undiagnosed illness; a chronic disability manifested by 
nausea, irregular bowels, and other gastrointestinal symptoms 
claimed as due to an undiagnosed illness; a chronic 
disability manifested by weakness and respiratory symptoms 
claimed as due to an undiagnosed illness; and a chronic 
disability manifested by fatigue claimed as due to an 
undiagnosed illness.  In January 2000, the Board remanded the 
veteran's claims to the RO so that the veteran could be 
scheduled for a hearing before a Veterans Law Judge.  In 
August 2001, the Board again remanded the veteran's claims to 
the RO so that the veteran could be scheduled for a hearing 
before a Veterans Law Judge.  

In March 2003, the Board remanded the veteran's claims to the 
RO for additional action.  In August 2003, the Board remanded 
the veteran's claims to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its March 2003 Remand instructions, the Board directed 
that:  

In light of the fact that the veteran has 
not had an examination since 1995 and has 
not had an examination for the express 
purpose of determining whether there 
exists a disability or undiagnosed 
illness that can be related to service, 
the RO should consider whether the 
veteran should be provided with 
additional medical examinations for that 
purpose.  

A copy of the Board's March 2003 Remand instructions in the 
record is underlined and annotated with the comment "the 
answer is no."  This appears to be the RO's response to the 
Board's instructions.  No reasoning for the RO's 
determination that no further evaluation was necessary was 
either given to the veteran and his accredited representative 
or documented in writing for the record.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  While 
acknowledging that the Board's March 2003 Remand instructions 
were deferential to the RO and the delay in final 
adjudication of the veteran's claims due to a further remand 
is unfortunate, the Board finds that an additional evaluation 
would be extremely helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:   

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his alleged chronic herpes 
zoster to include shingles, chronic 
acquired psychiatric disorder, chronic 
disability manifested by a rash, chronic 
disability manifested by nausea, 
irregular bowels, and other 
gastrointestinal symptoms, chronic 
disability manifested by weakness and 
respiratory symptoms, and chronic 
disability manifested by fatigue, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, which is not already of 
record, for incorporation into the claims 
file.  

2.  Then schedule the veteran for VA 
examination(s) for compensation purposes 
in order to determine the current nature 
and severity of his alleged chronic skin, 
acquired psychiatric, gastrointestinal, 
respiratory, and fatigue disabilities.  
All indicated tests and studies, 
including psychological testing, should 
be accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has chronic herpes 
zoster/shingles.  If a diagnosis of PTSD 
is advanced, the examiner or examiners 
should identify the specific stressor or 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion as to the following questions:

a.  If a chronic skin disability is 
identified, (1) what is the etiology 
of the identified disability and (2) 
is it is more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that it was initially manifested in 
active service; is etiological 
related to the veteran's inservice 
skin complaints; or otherwise 
originated during active service.  

b.  If a chronic acquired 
psychiatric disability is 
identified, is it is more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that it was initially 
manifested in active service or 
otherwise originated during active 
service.

c.  If a chronic gastrointestinal 
disability is identified, (1) what 
is the etiology of the disability 
and (2) is it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that it was initially 
manifested in active service; is 
etiological related to the veteran's 
inservice gastrointestinal 
complaints; or otherwise originated 
during active service  

d.  If a chronic respiratory 
disability is identified, (1) what 
is the etiology of the disability 
and (2) is it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that it was initially 
manifested in active service; is 
etiological related to the veteran's 
inservice respiratory complaints; or 
otherwise originated during active 
service.  

e.  If a chronic disability 
manifested by fatigue is identified, 
(1) what is the etiology of the 
disability and (2) is it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that it was initially 
manifested in or otherwise 
originated during active service.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Readjudicate the veteran's 
entitlement to chronic herpes zoster to 
include shingles; a chronic acquired 
psychiatric disorder to include PTSD; a 
chronic disability manifested by a rash 
claimed as due to an undiagnosed illness; 
a chronic disability manifested by 
nausea, irregular bowels, and other 
gastrointestinal symptoms claimed as due 
to an undiagnosed illness; a chronic 
disability manifested by weakness and 
respiratory symptoms claimed as due to an 
undiagnosed illness; and a chronic 
disability manifested by fatigue claimed 
as due to an undiagnosed illness.  

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

